internal_revenue_service national_office technical_advice_memorandum index uil no case mis no tam-109035-99 sep district_director taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer location city state a b date date date date date bank bank x issues whether the infrastructure items such as street sewage and utility systems constitute tangible or intangible_property to taxpayer whether the infrastructure items such as street sewage and utility systems have determinable lives such that they constitute depreciable_property what is the effect on taxpayer's method_of_accounting as a result of the conclusions reached on the previous two issues as to whether taxpayer can depreciate amounts expended to build infrastructure including street sewage and utility systems in order to develop two commercial projects 2s tam-109035-99 conclusions 200u17046 the infrastructure items such as street sewage and utility systems constitute intangible_property to taxpayer the infrastructure items such as street sewage and utility systems do not have determinable lives such that they do not constitute depreciable_property the effect on taxpayer's method_of_accounting as a result of the conclusion that taxpayer cannot depreciate amounts expended to build infrastructure including street sewage and utility systems in order to develop two commercial projects is that it constitutes a change in method_of_accounting facts taxpayer is a corporation that sought to develop property it owns in location its two development projects are titled a and b which is located in city approved a map partitioning the two projects and dedicating certain streets development plans were finalized and approved by the planning commission and adopted by city in date certain improvements city’s final approval was contingent upon taxpayer building in date city in date taxpayer and city entered into an acquisition financing agreement under which public improvements built by taxpayer for a and b were to be dedicated to city city in turn would transfer the proceeds from a sale of bonds to taxpayer such an agreement is required under state law where public improvements have not been completed but a final map has been approved by the loca government title to the improvements passed to city on or before date maintenance repair and reconstruction of the improvements city is responsible for the the improvements include streets sewer system water system and storm drainage infrastructure street improvements for a include the widening of four roads street improvements for b include the widening two roads adding left turn lanes traffic signals and pedestrian barriers fire hydrants and sidewalks were also added taxpayer began depreciating the costs it incurred in building the improvements on date the basis was taxpayer's actual cost in the amount of dollar_figurex taxpayer is depreciating this amount over years using the declining balance method taxpayer did not participate in the submission of the request for technical_advice taxpayer's arguments however are evidenced by two letters that were submitted with the request for technical_advice additionally taxpayer declined a conference of right with regard to the issuance of this technical_advice_memorandum z00u0l7v046 tam-109035-99 law and analysis tangible vs intangible_property the threshold issue is whether the infrastructure items such as street sewage and utility systems constitute tangible or intangible_property to taxpayer sec_167 of the internal_revenue_code provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business of the taxpayer or of property_held_for_the_production_of_income sec_1_167_a_-2 of the regulations provides that the depreciation allowance in the case of tangible_property applies only to that part of the property which is subject_to wear_and_tear to decay or decline from natural causes to exhaustion and to obsolescence the allowance does not apply to land apart from the improvements of physical development added to it sec_1_167_a_-3 of the regulations provides that if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period such an intangible asset may be the subject of a depreciation allowance an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life revrul_68_607 1968_2_cb_115 involves a developer who incurred costs for improvements made on a state-owned highway right-of-way to provide ingress and egress to a shopping center developed on leased land after construction of the improvements the developer formally transferred ownership of them to the state the improvements will be maintained and replaced when necessary by the state the ruting held that the taxpayer acquired no tangible_property interest in the improvements to the state-owned highway right-of-way rather it acquired a long-term direct business advantage an intangible asset the ruling further held that the period of economic usefulness to the taxpayer is limited in duration to the lease_term of years the ruling provided that if the taxpayer had owned the land on which the shopping center was constructed the useful_life of the business advantage would not be limited since not only the maintenance of the improvements but also their replacement when necessary will be provided by the state thus the improvements would indefinitely benefit such land gladding dry goods co v c lr 2_bta_336 supports the assertion in revrul_68_607 that the taxpayer must have a capital_investment in the property in order to be entitled to depreciation_deductions the court in gladding states depreciation’ is an allowance for the recovery_of a capital_investment citing aus tam-109035-99 cases it is not predicated upon ownership of the property but rather upon an investment in property which is thereafter used the important question is not in whom vests the fee or when it vested but who made the investment of the capital which is to be recovered over the period of the exhaustion of the property the one who made the investment is entitled to its return the taxpayer's capital_expenditure results in a direct business advantage the useful_life of such benefits is not limited and therefore the cost of such benefits would not be recoverable by means of periodic depreciation_deductions allowed under sec_167 of the code in order to have a depreciable_interest in a tangible asset several factors are considered including whether the taxpayer has a proprietary interest in the asset whether the taxpayer uses the asset directly in his business and whether the taxpayer will maintain and replace the asset as necessary the third factor is the critical one according to the facts underlying revrul_68_607 the taxpayer had no proprietary interest in the assets and the state assumed liability for both the maintenance and replacement of the assets the taxpayer therefore gave up all connection with the tangible elements of the improvements all the taxpayer retained was the benefit of improved access to its shopping center this benefit has no relationship to the life of any tangible asset and should not be treated as a tangible asset of the taxpayer in 51_f2d_644 cir the taxpayer was required by special_assessments to make expenditures on account of paving curbing and sidewalk improvements abutting the taxpayer's property the court noted that the taxpayer needs to have some sort of proprietary interest in the property which has depreciated to incur a loss due to the depreciation the increase in value which the taxpayer has received from the improvements does not diminish by reason of its exhaustion wear_and_tear but by reason of the exhaustion wear_and_tear of property in which the taxpayer has no special pecuniary interest and on account of whose exhaustion wear_and_tear the taxpayer is entitled to no deduction the court found that the improvements benefit the taxpayer's business but they are not in the business and are not a part of it even if the owner may have constructed them although the improvements incidentally benefit the taxpayer they primarily are used in the business and for the service of the public in 29_tc_1205 the taxpayer constructed sidewalks curbs paved streets sewers and water mains concurrently with the construction of housing units upon completion of the improvements the local_government took over all the functions of maintenance of these facilities and they became part of the street systems for public use and convenience the court noted that since the improvements were public property the taxpayer does not have a pecuniary interest in the property the fact that the-taxpayer owned all of the adjoining properties is without controlling significance in view of the fact that the improvements are used primarily in the public business see also 148_fsupp_938 s d calif as tam-109035-99 in 31_tc_1155 the taxpayer developed subdivisions on property owned by the taxpayer and constructed improvements such as roads curbs gutters waterlines and storm sewers the court asserted that the improvements were not used_in_the_trade_or_business of the taxpayer rather they were held for disposal either as part of each lot sold or by dedication to public use the improvements were capital expenditures allocable to the basis of the unsold lots to be realized upon the ultimate sale of the property the court explicitly stated that it did not consider the argument that the improvements have been dedicated to public use and thus the taxpayer has lost whatever depreciable_interest he might have had therein it ruled that the costs of in the present case taxpayer is required by city to construct certain transportation and utility improvements taxpayer then dedicated the streets to city and granted city easements with the rights of ingress and egress for the construction and maintenance of sewer and drainage facilities and slope rights therefore taxpayer relinquishes its proprietary interest in the improvements since the streets were dedicated to city city is responsible for both the maintenance and replacement of the streets taxpayer ends up with a capital_expenditure resulting in a benefit consisting of improved access to its developments this benefit has no relationship to the life of any tangible asset and constitutes an intangible asset determinable vs indeterminable life the second issue is whether the intangible assets obtained by taxpayer through its construction of the improvements constitutes depreciable_property under sec_1_167_a_-3 an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life similar to the ruling in revrul_68_607 taxpayer owns the land on which the developments are being constructed and the useful_life of the business advantage due to the improvements is not limited since not only the maintenance of the improvements but also their replacement when necessary will be provided by the state thus the improvements have an unlimited useful_life and are therefore not depreciable taxpayer cites revrul_73_188 1973_1_cb_62 in support of its position in that revenue_ruling a city made assessments against business property owners for their share of the expense of converting a downtown city street into an enclosed pedestrian mall title to the mall remained with the city but the assessed landowners maintained the mall and paid the costs of heating and air conditioning it the mall was expected to provide the affected landowners with a business advantage for a period of ten years it was held that the assessments incurred by the property owners were capital expenditures that may be depreciated over the ten-year period in which the mall is expected to provide a business advantage sb tam-109035-99 according to revrul_73_188 the assessment constitutes a capital_expenditure in acquisition of an intangible asset in the form of an economic benefit that may be recovered through depreciation ratably over the period the economic benefit is expected to exist if the payment of a tax assessed against local benefits produces or improves an asset that is used_in_the_trade_or_business or for the production_of_income and that has a determinable useful_life such asset is subject_to depreciation under code sec_167 the differences between revrul_73_188 and the present case are who is responsible for maintenance and whether the intangible asset has a determinable useful_life useful_life of ten years whereas in the present case the economic benefit of the streets and other improvements have an unlimited useful_life and are therefore not depreciable under sec_167 see sec_1_167_a_-3 in revrul_73_188 the economic benefit of the pedestrian malt had a taxpayer also cites 34_tc_776 in support of its position in this case the taxpayer built a warehouse adjacent to a dead end dirt road the taxpayer then paved the road because otherwise the warehouse would have been inaccessible by truck initially the taxpayer asked the city to do the paving but it refused the road had not needed any repairs but the taxpayer maintained the road the court ruled that the taxpayer was allowed to depreciate its paving expenditures it found that the city refused to pave the road and that although the road was open to public use it was not used primarily in the public business but was a dead end street used primarily in the taxpayer's business however the court in loveman made a distinction between that case and the case in algernon blair the court stated that algernon blair was not in point because in that case the improvements had been turned over by the taxpayer to the city the city maintained the improvements the streets and roads involved had been incorporated into the city road system and the improvements were used primarily in the public business rather than in taxpayer's business the facts in the present case are more closely aligned to those of algernon blair than loveman thus loveman is not in point taxpayer cites 70_tc_916 in which a city ordinance required the taxpayer to connect properties to the city’ dollar_figures sewer system as a condition to continued use of the properties the taxpayer was also required to pay an initial tap fee to the city which gave the taxpayer the indefinite right to use the sewer system subject also to a monthly charge the purpose of the tap fee was to pay the cost of expanding the sewage treatment plant the court ruled that the sewer tap fee is a capital_expenditure and stated that the benefits use of the new plant obtained by payment of the sewer tap fee have a life coextensive with the life of the system thus the court decided that the taxpayer obtained an intangible right that has the same life as the tangible asset to which the right pertains in this case the court found that the sewage treatment plant had a life of years again in noble the intangible right received by the taxpayer was depreciable because it had a determinable life whereas in the present case taxpayer's intangible right has an indeterminable life so that an opposite result is reached tam-109035-99 if city will assess taxpayer for the costs of reconstruction of the improvements the case of noble would be more applicable to the present case if taxpayer would have to pay the costs of reconstruction of the improvements then the current improvements would be deemed to have a determinable life the useful_life of the improvements consequently taxpayer would have obtained an intangible right that has the same life as the tangible asset to which the right pertains in this case the improvements street sewage and utility systems since city currently has an obligation to replace the improvements when necessary and since there is no indication city will assess taxpayer or a subsequent landowner for replacement costs taxpayer has an intangible right with an indeterminable life such that the costs are not depreciable under sec_167 see sec_1_167_a_-3 change in method_of_accounting the third issue is what is the effect on taxpayer's method_of_accounting as a result of the conclusion that taxpayer cannot depreciate amounts expended to build infrastructure including street sewage and utility systems in order to develop two commercial projects sec_446 of the code provides that a taxpayer who changes the method_of_accounting on the basis of which the taxpayer regularly computes income in keeping books shall before computing taxable_income under the new method secure the consent of the secretary sec_1_446-1 of the regulations provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a change from depreciating amounts expended to build infrastructure to not depreciating them constitutes a change in method_of_accounting sec_481 of the code provides that in computing the taxpayer's taxable_income for any taxable_year if such computation is under a method_of_accounting different from the method under which the taxpayer's taxable_income for the preceding_taxable_year was computed then there shalt be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted sec_481 of the code provides that if the method_of_accounting from which the change is made was used by the taxpayer for the two taxable years preceding the year_of_the_change and the increase in taxable_income for the year_of_the_change which results solely by reason of the adjustments required by sec_481 exceeds dollar_figure then the tax attributable to such increase in taxable_income shall not be greater than the aggregate increase in the taxes which would result if one-third of such increase in taxable_income were included in taxable_income for the year_of_the_change and one- third of such increase were included for each of the two preceding_taxable_years tam-109035-99 in 891_f2d_1579 fed cir cert_denied 498_us_823 the taxpayer had treated replacement modules for automated bank teller machines as inventory on its original returns for the years in issue the taxpayer subsequently filed amended returns treating the modules as capital assets and claiming depreciation_deductions the federal_circuit held that the reclassification from inventory_property to depreciable_property is a change in method_of_accounting the court explained t here is no question that a change from treating the replacement modules as nondepreciable inventory where there is no deduction until the modules are removed from service to treating them as capital assets where there is a depreciation deduction in each year of useful_life raises the question of the taxable_year in which income is reduced by the cost or a portion of the cost of manufacturing the replacement modules that is a question of timing f 2d pincite in the present case the change results from treating the cost of the property as depreciable to treating it as nondepreciable_property taxpayer's treatment of the cost of this property as depreciable_property on its original returns affects when not whether taxpayer's cost of that property will be deducted by treating the property as depreciable_property taxpayer was deducting the cost of the property through depreciation over a certain recovery_period nondepreciable taxpayer would have deducted its cost at the time of disposition under either treatment taxpayer is entitled to the same amount_of_deductions consequently taxpayer's incorrect treatment of the cost of the property as depreciable_property on its original returns affects the timing of deductions thus the change in the timing of the deduction for the cost of the property resulting from treating the cost as depreciable_property to treating the cost as nondepreciable_property is a change in method_of_accounting if taxpayer had treated the property as thus for the first taxable_year under review an adjustment should be made not only for the depreciation taken for the infrastructure in that taxable_year but also for al previous taxable years in which depreciation was taken for the infrastructure since taxpayer's depreciation method is being changed for each subsequent taxable_year under review an adjustment should be made only for the depreciation taken for the infrastructure in that taxable_year caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent ff soc nant pe attr rst rename smn am cam mmnt nnt ene oc ca np
